              Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 1 of 8




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   MAIA PEREZ (MABN 672328)
 5 Assistant United States Attorney

 6          150 Almaden Boulevard, Suite 900
            San Jose, California 95113
 7          Telephone: (408) 535-5061
            FAX: (408) 535-5066
 8          marissa.harris@usdoj.gov
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13
                                                        )   No. CR 16-00519 LHK
14   UNITED STATES OF AMERICA,                          )
                                                        )   UNITED STATES’ REVISED EXHIBIT LIST
15          Plaintiff,                                  )
                                                        )   Trial date: August 6, 2021
16        v.                                            )   Court: Hon. Lucy H. Koh
     JOHNNY RAY WOLFENBARGER,                           )
17                                                      )
            Defendant.                                  )
18                                                      )
19
            At the trial of this case, the United States may offer the exhibits set forth on the attached list.
20
     The government may revise this list as trial preparations continue.
21
            DATED: July 21, 2021                                            Respectfully submitted,
22                                                                          STEPHANIE M. HINDS
                                                                            Acting United States Attorney
23

24                                                                                 /s/
                                                                            MARISSA HARRIS
25                                                                          MAIA PEREZ
                                                                            Assistant United States Attorneys
26

27

28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                                   1
              Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 2 of 8




                                 UNITED STATES DISTRICT COURT
 1                              NORTHERN DISTRICT OF CALIFORNIA
 2            Case No.:     CR 16-000519 LHK          Date: March 17, 2020
 3                          United States of America v. Johnny Ray Wolfenbarger
 4                                 GOVERNMENT’S EXHIBIT LIST
 5

 6
      EXHIBIT                DATE            STARTING
 7    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                    DESCRIPTION
 8                 Identification    in
                                  Evidence
 9
                                             000130       Recording of August 2, 2016 interview of
10                                                        Johnny Ray Wolfenbarger

11                                                        [A transcript will be provided to aid the
                                                          jury]
12
                                                          Selected Clips:
13                                                        1:54 to 2:37
14                                                        2:38 to 2:58
          1                                               4:12 to 4:46
15                                                        5:17 to 6:06
                                                          9:07 to 10:20
16                                                        13:37 to 15:19
17                                                        24:18 to 28:04
                                                          28:58 to 31:00
18                                                        33:15 to 35:12
                                                          38:30 to 45:10
19                                                        47:00 to 56:27
20                                                        1:05:45 to 1:06:04

                                             000130       Recording of August 31, 2016 interview of
21                                                        Johnny Ray Wolfenbarger
22
                                                          [A transcript will be provided to aid the
23                                                        jury]
          2
24                                                        Selected Clips:
                                                          3:39 to 4:05
25
                                                          54:05 to 56:39
26
                                             WT-00063-    December 20, 2013 Yahoo Messenger Chat
27        3                                  71           between jrwolfen02 and lyka.isza
28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                             2
               Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 3 of 8




      EXHIBIT                DATE            STARTING
 1    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                    DESCRIPTION
 2                 Identification    in
                                  Evidence
 3                                           WT-00047-    December 25-29, 2013 Yahoo Messenger
          4                                  62           Chat between jrwolfen02 and lyka.isza
 4                                           WT-000113-
                                             219          December 9, 2013 to January 4, 2014
 5
          5                                               Yahoo Messenger Chat between jrwolfen02
                                             WT-00001-    and kierstine24
 6                                           20
 7                                           WT-00072-    December 26, 2013 to January 3, 2014
          6                                  102          Yahoo Messenger Chat between jrwolfen02
 8                                                        and lovelyvirgin14
                                             WT-00021-    December 28-29, 2013 Yahoo Messenger
 9        7                                  24           Chat between jrwolfen02 and cmiley165
10                                           WT-00024-    December 28-29, 2013 Yahoo Messenger
          8                                  33           Chat between jrwolfen02 and gjamescool
11                                                        Placeholder
          9
12                                           WT-00103-    December 28-29, 2013 Yahoo Messenger
          10                                 112          Chat between jrwolfen02 and reyrhianne
13                                           WT-00034-    December 30, 2013 Yahoo Messenger Chat
          11                                 36           between jrwolfen02 and aprilpreggy
14                                                        July 3-4, 2013 Yahoo Messenger Chat
          12                                 001310       between jrwolfen02 and prettycharlene28
15                                                        Email from arlenecada17@yahoo.com to
                                             000222       jrwolfen02@yahoo.com dated December 2,
16        13
                                                          2013 at 7:59 PM
17       13a                                 None         Attachment “Picture001.jpg”
18                                           None         Attachment “Picture005.jpg”
         13b
19                                           None         Attachment “Picture006.jpg”
         13c
20                                           None         Attachment “Picture013.jpg”
         13d
21                                           None         Attachment “Picture025.jpg”
         13e
22                                                        Email from shamil_wise@yahoo.com to
                                             000207       jrwolfen02@yahoo.com dated December 3,
          14
23                                                        2013 at 8:21 AM
                                             None         Attachment “270703.jpg”
24       14a
                                             None         Attachment “270714.jpg”
25       14b

26                                           None         Attachment “270721.jpg”
         14c
27

28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                            3
               Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 4 of 8




      EXHIBIT                DATE            STARTING
 1    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                DESCRIPTION
 2                 Identification    in
                                  Evidence
 3                                                      Email from shamil_wise@yahoo.com to
                                             000215     jrwolfen02@yahoo.com dated December 3,
 4        15
                                                        2013 at 8:23 AM
 5                                                      Attachment “! New(G)2010 ALDF00-5yo
         15a                                 None       Willing-private ass play.avi”
 6                                                      Email from shamil_wise@yahoo.com to
                                             000175     jrwolfen02@yahoo.com dated December 3,
          16
 7                                                      2013 at 8:24 AM
 8       16a                                 None       Attachment “5 (2).jpg”

 9                                                      Email from shamil_wise@yahoo.com to
                                             000153     jrwolfen02@yahoo.com dated December 3,
          17
10                                                      2013 at 8:26 AM
                                             None
         17a                                            Attachment “782413.jpg”
11
                                             None
12       17b                                            Attachment “782414.jpg”
                                             None
13       17c                                            Attachment “862612.jpg”
                                             None
14       17d                                            Attachment “862619.jpg”
                                             None
15       17e                                            Attachment “862620.jpg”
                                             None
16       17f                                            Attachment “862621.jpg”
                                             None
17       17g                                            Attachment “862622.jpg”
                                                        Email from shamil_wise@yahoo.com to
18                                           000219
          18                                            jrwolfen02@yahoo.com dated December 3,
19                                                      2013 at 8:28 AM
                                             None       Attachment “17012008134.mp4”
20       18a                                            Selected Clip: 00:49-1:15
                                             None       Attachment “17012008136.mp4”
21       18b                                            Selected Clip: 00:18-00:45
22                                                      Email from shamil_wise@yahoo.com to
                                             000217     jrwolfen02@yahoo.com dated December 3,
          19
23                                                      2013 at 8:33 AM
                                                        Attachment “(site x.co___s43a) (17)
24       19a                                 None       (2).avi”
                                                        Email from jrwolfen02@yahoo.com to
25                                           000251
          20                                            sexyangel12@yahoo.com dated December
26                                                      4, 2013
                                             None       Attachment “17012008134.mp4”
27       20a                                            Selected Clip: 00:49-1:15
28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                            4
               Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 5 of 8




      EXHIBIT                DATE            STARTING
 1    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                DESCRIPTION
 2                 Identification    in
                                  Evidence
 3                                           None       Attachment “17012008136.mp4”
         20b                                            Selected Clip: 00:18-00:45
 4
                                                        Email from jrwolfen02@yahoo.com to
                                             000220     billingsupport@corp.fanbox.com dated
 5        21
                                                        December 4, 2013 at 12:04 PM
 6                                                      Attachment “IMG.jpg”
         21a                                 000221
 7                                                      Email from
                                             000323     westernunionresponse@westernunion.com
 8        22                                            to jrwolfen02@yahoo.com dated December
 9                                                      16, 2013 at 4:05 PM
                                                        Email from
                                             000326     westernunionresponse@westernunion.com
10
          23                                            to jrwolfen02@yahoo.com dated December
11                                                      16, 2013 at 4:08 PM
                                                        Email from
12                                           000365     westernunionresponse@westernunion.com
          24                                            to jrwolfen02@yahoo.com dated December
13
                                                        20, 2013 at 1:54 PM
14                                                      Email from
                                             000356     westernunionresponse@westernunion.com
15        25                                            to jrwolfen02@yahoo.com dated December
                                                        20, 2013 at 7:53 AM
16
                                                        Email from
                                             000359     westernunionresponse@westernunion.com
17
          26                                            to jrwolfen02@yahoo.com dated December
18                                                      20, 2013 at 7:59 AM
                                                        Email from
19                                           000362     westernunionresponse@westernunion.com
          27                                            to jrwolfen02@yahoo.com dated December
20
                                                        20, 2013 at 9:01 AM
21                                                      Email from
                                             000374     westernunionresponse@westernunion.com
22        28                                            to jrwolfen02@yahoo.com dated December
                                                        25, 2013 at 8:34 AM
23
                                                        Email from
                                             000387     westernunionresponse@westernunion.com
24
          29                                            to jrwolfen02@yahoo.com dated December
25                                                      27, 2013 at 4:11 PM
                                                        Email from
26                                           000393     westernunionresponse@westernunion.com
          30                                            to jrwolfen02@yahoo.com dated December
27
                                                        28, 2013 at 5:58 PM
28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                            5
               Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 6 of 8




      EXHIBIT                DATE            STARTING
 1    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                DESCRIPTION
 2                 Identification    in
                                  Evidence
 3                                                      Email from
                                             000396     westernunionresponse@westernunion.com
 4
          31                                            to jrwolfen02@yahoo.com dated December
 5                                                      28, 2013 at 9:07 PM

 6                                                      Email from
                                             000399     westernunionresponse@westernunion.com
 7                                                      to jrwolfen02@yahoo.com dated December
          32
                                                        29, 2013 at 2:25 AM
 8
 9                                                      Email from
                                             000405     westernunionresponse@westernunion.com
10        33                                            to jrwolfen02@yahoo.com dated January 1,
                                                        2014 at 10:05 PM
11

12                                                      Email from
                                             000408     westernunionresponse@westernunion.com
13        34                                            to jrwolfen02@yahoo.com dated January 2,
                                                        2014 at 11:24 PM
14                                                      Email from
                                             000621     westernunionresponse@westernunion.com
15        35                                            to jrwolfen02@yahoo.com dated December
16                                                      17, 2013 at 11:31 PM
                                                        Email from
17                                           000622     westernunionresponse@westernunion.com
          36                                            to jrwolfen02@yahoo.com dated December
18                                                      17, 2013 at 11:32 PM
19                                                      Email from
                                             000627     westernunionresponse@westernunion.com
          37                                            to jrwolfen02@yahoo.com dated December
20
                                                        19, 2013 at 6:07 PM
21                                                      Email from
                                             000629     westernunionresponse@westernunion.com
22        38                                            to jrwolfen02@yahoo.com dated December
23                                                      20, 2013 at 9:11 PM
                                                        Email from
                                             000630     westernunionresponse@westernunion.com
24
          39                                            to jrwolfen02@yahoo.com dated December
25                                                      20, 2013 at 9:12 PM
                                                        Email from
26                                           000631     westernunionresponse@westernunion.com
          40                                            to jrwolfen02@yahoo.com dated December
27
                                                        20, 2013 at 9:15 PM
28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                            6
               Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 7 of 8




      EXHIBIT                DATE            STARTING
 1    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                DESCRIPTION
 2                 Identification    in
                                  Evidence
 3                                                      Email from
                                             000633     westernunionresponse@westernunion.com
 4        41                                            to jrwolfen02@yahoo.com dated December
 5                                                      20, 2013 at 10:06 PM
                                                        Email from
 6                                           000639     westernunionresponse@westernunion.com
          42                                            to jrwolfen02@yahoo.com dated December
 7                                                      26, 2013 at 12:34 AM
                                                        Email from
 8                                           000641     westernunionresponse@westernunion.com
          43                                            to jrwolfen02@yahoo.com dated December
 9
                                                        27, 2013 at 8:51 PM
10                                                      Email from
                                             000643     westernunionresponse@westernunion.com
11        44                                            to jrwolfen02@yahoo.com dated December
12                                                      28, 2013 at 6:38 PM
                                                        Email from
                                             000644     westernunionresponse@westernunion.com
13
                                                        to jrwolfen02@yahoo.com dated December
14        45                                            28, 2013 at 9:50 PM
15

16                                                      Email from
                                             000645     westernunionresponse@westernunion.com
17        46                                            to jrwolfen02@yahoo.com dated December
                                                        29, 2013 at 5:23 PM
18                                                      Email from
                                             000648     westernunionresponse@westernunion.com
19        47                                            to jrwolfen02@yahoo.com dated January 1,
20                                                      2014 at 11:49 PM
                                                        Email from
21                                           000649     westernunionresponse@westernunion.com
          48                                            to jrwolfen02@yahoo.com dated January 3,
22                                                      2014 at 5:33 PM
23                                                      Declaration of Marsha J. Morton, Custodian
          49                                 002149     of Records for Yahoo, dated May 17, 2016
24                                                      Declaration of Kevin D. Larson, Custodian
                                             000137     of Records for Western Union, dated
          50
25                                                      October 18, 2016
                                                        Western Union Transaction Records for
26                                           000138
          51                                            John Wolfenbarger November 2013 to June
27                                                      2014

28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                            7
               Case 5:16-cr-00519-LHK Document 344 Filed 07/21/21 Page 8 of 8




      EXHIBIT                DATE            STARTING
 1    NUMBER                                   BATES
                    Marked for    Admitted    NUMBER                 DESCRIPTION
 2                 Identification    in
                                  Evidence
 3
          52                                 002928-37   Report of Examination by Anthony Imel
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28 U.S. REV. EXHIBIT LIST
     CR 16-00519 LHK                             8
